Action to recover for personal injuries and property damage as the result of a collision between plaintiff Theresa Mushlin’s car which her husband, Charles Mushlin, was driving, and a ear driven by defendant Fett and owned by defendant Remmers, her uncle by marriage. Appeal from judgment in favor of defendants. Judgment reversed on the law and the facts and a new trial granted, costs to appellants to abide the event. We are of opinion that the determination of the jury was against the weight of the evidence as to contributory negligence and was contrary to the evidence as to the negligence of defendants. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.